El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 11 de septiembre de 1979, los esposos Enrique Campos Toro y Margarita Ledesma suscribieron un pagaré a favor de la Compañía de Fomento Industrial de Puerto Rico (en adelante Fomento) por la suma de cuatrocientos mil dólares ($400,000), con intereses al ocho por ciento (8%) anual hasta su total y completo pago. Para garantizar el pago de esta obligación, los esposos Campos-Ledesma constituyeron una hipoteca voluntaria sobre un inmueble de su propiedad, ubicado en el Barrio Guaracanal en Río Piedras, Puerto Rico. Posteriormente, los esposos Campos-Ledesma fallecieron sin haber satisfecho el principal ni los intereses de dicha obligación, siendo sus únicas y univer-sales herederas Sonia, Myriam y Margarita Campos Le-desma, las aquí recurridas. El 31 de octubre de 1994, la Autoridad de Carreteras y Transportación de Puerto Rico inició un procedimiento para la expropiación forzosa del inmueble hipotecado; como justa compensación consignó *142en el tribunal una suma de dinero, a ser distribuida la misma entre las hermanas Campos Ledesma y Fomento, conforme a sus respectivos derechos. Al plantearse la dis-tribución de la suma consignada, Fomento alegó que las recurridas adeudaban el principal y los intereses acumula-dos desde la fecha en que se suscribió el pagaré hasta la fecha en que se efectúo la expropiación del inmueble hipotecado. Por su parte, las recurridas alegaron que sólo adeudaban el principal y los intereses acumulados durante los cinco (5) años anteriores a la fecha de expropiación.
Con el propósito de dilucidar la controversia, las here-deras de los esposos Campos-Ledesma presentaron de-manda ante el Tribunal de Primera Instancia, Sala Superior de San Juan, contra Fomento. Contestada la demanda, las partes estipularon los hechos esenciales con el propó-sito de que el tribunal de instancia pudiera resolver la con-troversia planteada mediante el mecanismo procesal de la sentencia sumaria. Además, ambas partes sometieron sen-dos memorandos de derecho en apoyo de sus respectivas posiciones.
El Tribunal de Primera Instancia acogió la demanda como una solicitud de sentencia declaratoria y el 20 de mayo de 1999 emitió sentencia resolviendo que las deman-dantes respondían por los intereses acumulados por el pa-garé “de forma ilimitada”, es decir, desde la fecha en que se otorgó el pagaré, el 11 de septiembre de 1979, hasta su total saldo.
Inconforme, la parte demandante presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones. El 18 de noviembre de 1999, el foro intermedio apelativo emitió sentencia mediante la cual revocó la determinación de instancia, resolviendo que la parte demandante adeu-daba a Fomento ciento sesenta mil dólares ($160,000) en concepto de intereses acumulados durante los cinco (5) años anteriores a la fecha de expropiación del inmueble *143hipotecado ya que los intereses acumulados con anteriori-dad a dichos años estaban prescritos.
De dicha sentencia recurrió Fomento ante este Tribunal —vía certiorari— alegando que el Tribunal de Circuito de Apelaciones había errado
... al resolver que los intereses devengados por el pagaré hipo-tecario objeto del presente caso están sujetos a la prescripción por el transcurso de cinco (5) años dispuesto por el Artículo 1866 del Código Civil. Certiorari, pág. 4.
El 29 de diciembre de 1999, la parte demandante recu-rrida presentó su oposición a la solicitud de certiorari. Ex-pedimos el auto de certiorari', posteriormente decidimos acoger, a solicitud de las partes, los escritos iniciales de ésta como sus alegatos. Con el beneficio de ambas compa-recencias, resolvemos.
La prescripción extintiva es un instituto propio de dere-cho civil inextricablemente unido al derecho que se intenta reivindicar. Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740 (1981). Su existencia responde a una política firmemente establecida para la solución expedita de las reclamaciones. Su propósito es evitar que el poder público proteja por tiempo indefinido los derechos no reclamados por su titular y que tampoco han sido reconocidos por aquellos sobre quienes pesan. M. Albaladejo, Derecho Civil, Barcelona, Ed. Bosch, 1989, T. I, Vol. 2, pág. 496. La pres-cripción castiga la inercia a la vez que estimula el ejercicio rápido de las acciones. Mientras más cerca de su origen se entablen las reclamaciones, más se asegura que el trans-curso del tiempo no confundirá ni borrará el esclareci-miento de la verdad en sus dimensiones de responsabilidad y evaluación de la cuantía.
*144Los estatutos prescriptivos van más allá de lo que el legislador considera una sana política pública. También se asientan en la experiencia humana de que las reclamacio-nes válidas se accionan inmediatamente y no se abandonan. Los estatutos en cuestión promueven la justi-cia al evitar las sorpresas que genera la resucitación de reclamaciones viejas, además de las consecuencias inevita-bles del transcurso del tiempo, tales como: pérdida de evi-dencia, memoria imprecisa y dificultad para encontrar testigos. Como vemos, los estatutos prescriptivos fomentan la estabilidad jurídica de las relaciones y la seguridad en el tráfico jurídico. Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991).
El esquema estatutario de la prescripción extintiva en nuestro Código Civil está predicado en la coexistencia de un término genérico, o de prescripción ordinaria, y una se-rie de términos de prescripción extraordinaria. Para las acciones personales sin término, el ordinario es de quince (15) años. Art. 1864 del Código Civil, 31 L.P.R.A. see. 5294. El Art. 1964 del Código Civil español —Art. 1864 nuestro, ante— ha sido criticado por su excesividad “en relación con las exigencias de nuestro tiempo”, mientras que los códigos modernos estatuyen un término más corto que “supone un lapso prudente y no excesivo de tiempo”. Q.M. Scaevola, Código Civil, Madrid, Ed. Reus, 1965, T. XXXII, Vol. 2, págs. 800-801. Ya en Olmo v. Young & Rubicam of P.R., Inc., ante, habíamos aludido a la tendencia moderna de acortar los términos.
Además de la prescripción ordinaria, el legislador se-ñaló una serie de términos para distintas reclamaciones. Generalmente, excepto las acciones reales sobre bienes in-muebles que prescriben a los treinta (30) años, Art. 1863 del Código Civil, 31 L.P.R.A. see. 5293, y las hipotecarias a los veinte (20) años, Art. 1864 del Código Civil, ante, los de prescripción extraordinaria son mucho más cortos, a saber: un (1) año para recobrar o retener la posesión y para exigir *145la responsabilidad civil por las obligaciones derivadas de la culpa o negligencia, Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298; tres (3) años para ejercer acciones en reclama-ción de servicios prestados, Art. 1867 del Código Civil, 31 L.P.R.A. see. 5297, y cinco (5) años para exigir el cumpli-miento del pago de pensiones alimentarias, satisfacer el precio de arriendos y de cualquier otro pago que deba ha-cerse por años o en plazos más breves, Art. 1866 del Código Civil, 31 L.P.R.A. see. 5296.
En Asoc. Empleados E.L.A. v. Guillén, 116 D.P.R. 425 (1985), tuvimos la oportunidad de interpretar el citado in-ciso (3) del Art. 1866 del Código Civil, ante, en relación con una deuda de capital pagadera en plazos mensuales de principal e intereses compensatorios. Luego de analizar las distintas posiciones adoptadas por los tratadistas españo-les y de otras jurisdicciones civilistas, y siguiendo la ten-dencia moderna de acortar los términos prescriptivos, re-conocimos que el plazo quinquenal aplica a los intereses compensatorios periódicos acumulados.
Posteriormente, en Banco de Ponce v. Barnés y D.A.C.O., 125 D.P.R. 526 (1990), tomando en consideración que la prescripción quinquenal tiene como propósito principal “la evitación del perjuicio del deudor”, adoptamos la interpretación del Art. 1866 del Código Civil, ante, más acorde con dicha finalidad, a los fines de que el inciso (3) de dicho artículo incluye dentro de su aplicación no sólo los intereses compensatorios sino también los moratorios.(1)
*146Sin embargo, en ninguno de los dos casos antes citados, los intereses estaban garantizados por una hipoteca. Debe-mos, entonces, examinar la Ley Hipotecaria y del Registro de la Propiedad de 1979 para determinar cual es el tér-mino prescriptivo que debe prevalecer para recobrar los intereses devengados que están así garantizados.(2)
1 — I HH
Vigente la antigua ley hipotecaria, resolvimos Altuna v. Ortíz et al., 12 D.P.R. 330 (1907). En dicho caso estableci-mos que el acreedor podía exigir en el procedimiento hipo-*147tecario todos los intereses vencidos hasta el día en que haga efectivo el capital, siempre que no exista un tercero que haya adquirido posteriormente algún derecho sobre los bienes hipotecados, que pueda resultar perjudicado. En aquella ocasión especificamos que el Art. 1867 del Código Civil, ante, se refiere sólo a ciertas acciones personales, y que en manera alguna a las que se derivan del contrato de hipotecas, que según el Art. 1865 del propio Código, 31 L.P.R.A. see. 5295, duran veinte (20) años, plazo de dura-ción que debe entenderse, no sólo para el cobro de la deuda principal, sino también para el de los intereses, que se co-bran también por la misma acción real hipotecaria.
Sin embargo, como resultado de la reforma hipotecaria, el 5 de agosto de 1979, se aprobó una nueva ley hipotecaria (Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 L.P.R.A. see. 2001 et seq.)). En dicha ley se hizo constar que “\e\n ningún caso podrá estipularse que la hipoteca ase-gure intereses por un plazo superior a cinco años. Cuando se fije en la escritura una cantidad global para responder del pago de intereses no podrá el mismo exceder del im-porte correspondiente a los intereses de cinco anualidades.” (Énfasis suplido.) Art. 166 de la Ley Hipote-caria y del Registro de la Propiedad de 1979 (30 L.P.R.A. see. 2562). De igual forma, la Sec. 155.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Re-gistro de la Propiedad, 30 L.P.R.A. sec. 2003-155.1, edición especial, dispone que “[p]odrá pactarse la cuantía de los intereses asegurados con referencia al interés legal vigente en un plazo que no deberá exceder de 5 años”.
De lo anterior notamos que el legislador establece un tratamiento distinto al capital y a los intereses, recha-zando la posibilidad de que las partes estipulen que la hi-poteca asegure intereses por más de cinco (5) años. Lo que significa que el bien hipotecado, en ningún caso, respon-derá por los intereses que excedan los devengados durante cinco (5) años. A tales efectos, nos dice el ilustre tratadista *148español Albaladejo, al comentar la prescripción de los inte-reses, que:
El plazo de veinte años que el Artículo 1.964 del Código Civil [Artículo 1864 nuestro] señala para la acción hipotecaria se re-fiere exclusivamente a la dirigida a exigir el capital. Dicho plazo no afecta a los intereses, cuya sede más apropiada parece que es la del numero 3.° del Artículo 1.966 [Artículo 1866 nuestro]. Así se infiere, además, del tratamiento que a la cober-tura de los intereses del crédito hipotecario dispensa la legisla-ción hipotecaria. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1983, T. XXV, Vol. II, pág. 219.
Con esta interpretación coincide Puig Brutau, para quien la prescripción quinquenal es igualmente aplicable “cuando [los intereses] están garantizados con hipoteca”. J. Puig Brutau, Caducidad, Prescripción Extintiva y Usuca-pión, Barcelona, Ed. Bosch, 1996, pág. 131.
Además, así lo confirmó el Tribunal Supremo de España en la Sentencia de 12 de marzo de 1985, al decidir que la prescripción quinquenal incluye los intereses garantizados mediante hipoteca. Dicho tribunal, al interpretar el Art. 114 de la Ley Hipotecaria española, de donde proviene nuestro Art. 166 de la Ley Hipotecaria y del Registro de la Propiedad de 1979, ante, dispuso que:
... sin desconocer la evidencia de que en nuestro ordenamiento positivo el crédito garantizado con hipoteca prescribe a los veinte años, con lo que se amplía en cinco el término ordinario de quince aplicable a los créditos no asegurados con ese derecho de realización de valor ... en modo alguno cabe sostener con fundamento que si los intereses están cubiertos con la hipoteca la prescripción quinquenal ... es inaplicable, y por consiguiente el conjunto de lo adeudado habrá de regularse por aquel plazo único de veinte años; pues amén de que en la hipótesis de duda siempre tendría que operar un criterio de favor debitoris ... tampoco del texto del artículo ciento cuarenta y seis [de donde proviene nuestro Art. 190 de la Ley Hipotecaria y del Registro *149de la Propiedad de 1979 (30 L.P.R.A. sec. 2609(3)] puede infe-rirse que esté excluida la norma ordinaria sobre su extinción, de suerte que “si no hay tercero interesado en los bienes hipo-tecados la repetición contra ellos puede exceder del plazo máximo de cinco años” ... al contrario lo que tal precepto de-muestra ... es que en perjuicio de tercero los intereses asegura-dos se limitarán a los dos últimos años transcurridos y a la parte vencida de la anualidad corriente, pero no que en otro caso puedan alcanzar el límite de tiempo que conviene al capital .... (Énfasis suprimido.) S. de 12 de marzo de 1985, Núm. 1153, LII (Vol. I) Repertorio de Jurisprudencia 966.
Adviértase que en el caso de autos el derecho prescrito fue adquirido en virtud de una cláusula contractual; esto es, los intereses fueron pactados mediante un contrato de préstamo. Por ser un derecho adquirido contractualmente, somos del criterio que no debe aplicarse una norma dis-tinta meramente por ser el Gobierno la parte contratante afectada. A estos efectos, en De Jesús González v. A.C., 148 D.P.R. 255, 267 (1999), expresamos que:
Como norma general, para los efectos de la aplicación de las disposiciones y doctrinas referentes a los contratos, el Estado Libre Asociado de Puerto Rico se considera como un contratante privado. Cuando el Estado contrata, la interpretación del con-trato debe hacerse como si se tratara de una contratación entre dos personas particulares. Zequeira v. CRUV, 83 D.P.R. 878, 880-881 (1961); Rodríguez v. Municipio, 75 D.P.R. 479, 494 (1953). Ello significa que una vez el Estado suscribe un con-trato con una persona privada, ambos están obligados por las normas generales relativas a los contratos, y sus correspondien-tes interpretaciones a la luz de nuestros pronunciamientos aplicables. (Énfasis suplido.(4)
Finalmente, debe mantenerse presente que una cláu-sula de aceleración únicamente pretende adelantar el ven-cimiento de una obligación contraída entre las partes *150contratantes. Contrario a la deuda de capital (principal), los intereses son pagos fraccionados o aplazados de una obligación principal; esto es, los intereses “[n]o represen-tan una obligación única que ha sido fraccionada, sino una sucesión de prestaciones separables”. Asoc. Empleados E.L.A. v. Guillén, ante, pág. 429. Es decir, el hecho de que se ponga en vigor una cláusula de aceleración, no implica que cada partida, principal e intereses, pierda sus caracte-rísticas individuales y se conviertan en un todo, pues el vencimiento adelantado de la deuda únicamente permite reclamar el balance del principal adeudado y los intereses devengados al momento de la reclamación; ello, debido al hecho de que el principal continúa siendo una cuantía total y los intereses prestaciones separadas.
No estamos ante una cláusula de acumulación o capita-lización, sino ante una cláusula que únicamente provee para la aceleración del vencimiento de la deuda, y la misma debe ser interpretada como tal. Por tal razón, so-mos del criterio que, independientemente de que se ponga en vigor la cláusula de aceleración, y se reclame una suma total de intereses, éstos no pierden su característica de ser una obligación accesoria pagadera en plazos.
A la luz de todo lo anteriormente señalado, procede rec-tificar lo resuelto en Altuna v. Ortiz, et al., ante, y adoptar la interpretación de que la prescripción quinquenal, en es-pecífico, el inciso (3) del Art. 1866 del Código Civil, ante, incluye los intereses garantizados por hipoteca. Siendo ello así, la parte demandada peticionaria, Fomento, única-mente tiene derecho a los intereses acumulados durante los cinco (5) años anteriores a la fecha de expropiación del inmueble hipotecado.
Por los fundamentos que preceden, procede confirmar la sentencia emitida por el Tribunal de Circuito de Apelacio-nes en el presente caso.

Se dictará sentencia de conformidad.

*151La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. El Juez Asociado Señor Hernández Denton no interviene.
— O —

(1) Cada uno de estos períodos de prescripción extraordinaria es el resultado de un consenso entre los principios que fomentan la prescripción y las particularidades intrínsecas de cada una de esas acciones. Así, el plazo de cinco (5) años esta inspirado en un criterio de favor debitoris. Con éste, se pretende: . impedir que los deudores se vean perjudicados, mediante una continua y sucesiva acumulación de pagos, que puede incluso, en ocasiones, conducirles a la ruina, porque, si el pago distanciado y periódico de pequeñas sumas es algo que cabe casi siempre dentro de las fuerzas o de las posibilidades económicas del deudor, en cambio la conversión de estas pequeñas deudas temporalmente distanciadas en una única deuda acumulada, de mayor im-porte, por obra de la voluntad del acreedor, que deja intencionadamente de reclamar las prestaciones durante algún tiempo, puede conducir a graves perjuicios. La pres-cripción quinquenal, como prescripción privilegiada, parece, pues, que encuentra su fundamento en esta idea de favorecer o, al menos, de proteger a los pequeños *146deudores. ... La finalidad perseguida por la norma —la evitación del perjuicio del deudor— parece, en este punto, el primer criterio hermenéutico digno de tenerse en cuenta.” (Énfasis suprimido.) Banco de Ponce v. Barnés y D.A.C.O., 125 D.P.R. 526, 532 (1990).


(2) Nuestra ley hipotecaria incorpora tres (3) sistemas diferentes sobre garan-tías, a saber: garantía indefinida, garantía de tope máximo y garantía de ampliación de hipoteca. En el primero, sistema de garantía indefinida, “[l]a hipoteca asegura ilimitadamente todos los intereses que devengue el crédito hipotecario”. R.M. Roca Sastre, Derecho Hipotecario, 6ta ed., Barcelona, Ed. Bosch, 1968, T. IV, Vol. 1, pág. 507. Bajo el segundo, sistema de tope máximo, “[l]a hipoteca por el capital, única-mente se extiende ope legis a garantizar determinada suma o montante de intereses. Dicho tope puede consistir en un determinado número de anualidades de intereses o en un tanto por ciento global sobre el capital; generalmente se adopta el primero”. (Énfasis suprimido.) Roca Sastre, ante, pág. 508. Finalmente, el sistema de amplia-ción de hipoteca, “garantiza únicamente el capital del crédito, pero no los intereses; no obstante, como a cada vencimiento de éstos surge un nuevo crédito derivado del principal, se atribuye al acreedor la facultad de exigir que se le constituya una nueva hipoteca de ampliación, por todos los intereses impagados, y así sucesivamente”. (Énfasis suprimido.) Roca Sastre, ante, pág. 509.
Según las circunstancias reinantes prevalecerá uno u otro de los sistemas antes definidos. Así, mientras no haya un tercero que pueda resultar perjudicado —cuando después de constituirse la hipoteca no se haya otorgado actos de enajenación o gravamen de la finca hipotecada— impera el sistema de garantía indefinida. Ponce Federal Savings v. Registrador, 89 D.RR. 882 (1964); Díaz v. Quiñones, 68 D.P.R. 249 (1948). Es decir, la finca hipotecada responde no sólo del capital sino que de los intereses vencidos no pagados ni prescritos, pues la limitación de las dos anualidades y parte vencida de la corriente a la fecha de hacerse efectivo el crédito hipotecario, es únicamente para el caso de que haya un tercero a quien ese aseguramiento perjudique. Lacruz Berdejo, Elementos de Derecho Civil, III (Derechos Reales), pág. 333.
Por su parte, el Art. 167 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 L.P.R.A. see. 2563) admite la posibilidad de obtener una ampliación de la garantía respecto de los intereses devengados que no resulten asegurados con la hipoteca.


(3) “El acreedor hipotecario podrá repetir contra los bienes hipotecados para el pago de los intereses vencidos, cualquiera que sea la época en que deba verificarse el reintegro del capital; mas si hubiera un tercero interesado en dichos bienes, a quien pueda perjudicar la repetición, no podrá extender la cantidad que por ella se reclama de la garantizada con arreglo a la see. 2562 de este título”. 30 L.P.R.A. see. 2609.


(4) Juez Ponente: Hon. Jaime B. Fuster Berlingeri.